McCALEB, Justice
(dissenting in part),
I fully subscribe to the Court’s opinion holding defendant liable for the market value of plaintiffs’ land appropriated by it but think it error to limit plaintiffs’ recovery of legal interest from the date of judicial demand, rather than from the time of the taking of their property in March, 1949. The majority apparently concedes that, in order to satisfy plaintiffs’ right to just and adequate compensation guaranteed by Section 2 of Article 1 of the Constitution of 1921, they are entitled to interest on the amount due by defendant.
However, in ruling that interest is recoverable only from judicial demand, the Court cites Harrison v. Louisiana Highway Commission, 202 La. 345, 11 So.2d 612 and Gravity Drainage District No. 1 of Rapides Parish v. Key, 234 La. 201, 99 So.2d 82, 88, as authoritative of the date when interest commences to run in all cases in which property is expropriated or appropriated by governmental agencies.
This view is unsound as interest becomes payable from the time the debt becomes due (Civil Code, Art. 1938) which, in this case, is the date when defendant appropriated the property. The Harrison case did not involve the appropriation of property but was a suit for consequential damages sustained by various persons by reason of the building of an overpass within *808the vicinity of their respective properties. No question was presented there as to plaintiffs’ right to interest from the date of the taking because there was no taking of their property. The question concerning allowance of interest was whether it should be calculated from the date of judicial demand or, as contended by attorneys for the Highway Commission, whether it should run from the date of the judgment. This contention was rejected and the judgment was affirmed, allowing interest from judicial demand, as prayed for by plaintiffs.
The Key case was an expropriation suit brought by a Gravity Drainage District in which the judgment of the trial court was amended so as to allow interest to the landowner from the date the expropriation of his property was legally demanded. The difference between that case and this one is that, here, plaintiffs’ property has been appropriated by defendant without prior payment of just and adequate compensation, as required by the Constitution. Nevertheless, the opinion in the Key case (instead of sustaining the majority view herein) supports plaintiffs’ claim for interest for, in speaking of the constitutional requirement for just and adequate compensation, the Court says that it “* * * jneans that compensation in a matter such as this shall bear interest from the time ■it is due” which, as applied here, is from •the date the property was appropriated to defendant’s use.
This case, I think, is on all fours with that of Jacobs v. Kansas City, S. & G. Ry. Co., 134 La. 389, 64 So. 150, where the Court found that the defendant, having failed to pay the price of property appropriated by it for railroad purposes, owed interest on the price from the time it took possession.
The majority opinion attempts to distinguish'the Jacobs case from this one on the ground that here an agency of the State is involved. I fail to see any basis for this differentiation; the State, in exercising the power of eminent domain, is constitutionally bound just like corporations vested with such power, to fully compensate the owner for his private property taken or damaged for public purposes. Just compensation requires payment of interest from the date of the taking.